              Case 2:19-cv-04872-EGS Document 27 Filed 02/08/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT EDGEFIELD,                                            :
                                                             :
                                     Petitioner,             :             CIVIL ACTION NO. 19-4872
                                                             :
         v.                                                  :
                                                             :
D.B. OBERLANDER; THE DISTRICT                                :
ATTORNEY OF THE COUNTY OF                                    :
PHILADELPHIA; and THE ATTORNEY                               :
GENERAL OF THE STATE OF                                      :
PENNSYLVANIA,                                                :
                                                             :
                                     Respondents.            :

                                                       ORDER

         AND NOW, this 8th day of February, 2021, after considering the petition for writ of habeas

corpus under 28 U.S.C. § 2254 filed by the petitioner (Doc. No. 2), the respondents’ response in

opposition to the petition for writ of habeas corpus (Doc. No. 13), the state court record, the

petitioner’s reply in support of the petitioner’s writ of habeas corpus (Doc. No. 25), and United

States Magistrate Judge Richard A. Lloret’s report and recommendation (Doc. No. 26); and no

party having filed objections to the report and recommendation; accordingly, it is hereby

ORDERED as follows:

         1.       The clerk of court is DIRECTED to remove this action from civil suspense and

return it to the court’s active docket;

         2.       The Honorable Richard A. Lloret’s report and recommendation (Doc. No. 26) is

APPROVED and ADOPTED; 1


1
  Since neither party filed objections to Judge Lloret’s report and recommendation, the court need not review the report
before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better practice is for
the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As such, the court
will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the absence
of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation for clear error.”
             Case 2:19-cv-04872-EGS Document 27 Filed 02/08/21 Page 2 of 2




        3.       The petitioner’s petition for writ of habeas corpus (Doc. No. 2) is DENIED and

DISMISSED;

        4.       The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); 2 and

        5.       The clerk of court shall mark this case as CLOSED.


                                                              BY THE COURT:



                                                              /s/ Edward G. Smith
                                                              EDWARD G. SMITH, J.




(internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed Judge Lloret’s
report for plain error and has found none.
2
  See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (explaining requirements for obtaining certificate of appealability
under section 2253(c)(2)).


                                                         2
